                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-60079-BLOOM/Valle

PURE FRESH, LLC,

       Plaintiff,

v.

LIAISON CAN./U.S. LOGISTICS
(USA) CORP., GEORGE SHOIF,
YVES D’AMOURS, MARIA DE LUCA,
DINO DE LUCA, and TONY GALUPPO,

      Defendants.
____________________________________/

                    ORDER DENYING MOTION FOR RECONSIDERATION

       THIS CAUSE is before the Court upon Plaintiff Pure Fresh, LLC’s (“Plaintiff”) Motion

for Rehearing and Reconsideration of Order Denying Motion for Entry of Default Judgment, ECF

No. [22], (the “Motion”), filed on April 12, 2019. The Court has carefully reviewed the Motion,

the record in this case, and the applicable law, and is otherwise fully advised. For the reasons set

forth below, the Motion is denied.

       Plaintiff commenced this case by filing its Complaint, ECF No. [1], in which it asserts

claims for violations of the Perishable Agricultural Commodities Act, 7 U.S.C. § 499a, et seq.

(“PACA”), breach of contract, breach of fiduciary duty, and disgorgement. On March 23, 2019,

three of the Defendants, Liaison Can./U.S. Logistics (USA) Corp., Yves D’Amours, and Maria De

Luca (“Defaulted Defendants”), failed to timely respond to the Complaint, and Plaintiff sought

and obtained clerk’s defaults against them. See ECF No. [13]. Thereafter, Plaintiff filed its motion

for default judgment with respect to the Defaulted Defendants, ECF No. [15], which the Court

denied without prejudice as premature. This was because two of the remaining Defendants had not
                                                                Case No. 19-cv-60079-BLOOM/Valle


yet been served, and a response was not yet due from Defendant Shoif. See ECF No. [16]

(“Order”). Based upon the Complaint, the Court determined that there could be a possibility of

inconsistent liability. 1 In the instant Motion, Plaintiff seeks reconsideration of the Order, arguing

that there is no possibility of inconsistent liability in this case.

        A motion for reconsideration requests that the Court grant “an extraordinary remedy to be

employed sparingly.” Burger King Corp. v. Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1370

(S.D. Fla. 2002). A party may not use a motion for reconsideration to “relitigate old matters, raise

argument or present evidence that could have been raised prior to the entry of judgment.”

Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009) (quoting Michael Linet, Inc.

v. Village of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005)). “This prohibition includes new

arguments that were ‘previously available, but not pressed.’” Id. (quoting Stone v. Wall, 135 F.3d

1438, 1442 (11th Cir. 1998) (per curiam)).

        Within this framework, however, a court may grant reconsideration when there is (1) an

intervening change in controlling law, (2) the availability of new evidence, or (3) the need to

correct clear error or prevent manifest injustice. Hood v. Perdue, 300 F. App’x. 699, 700 (11th

Cir. 2008). Thus, a motion to reconsider is “appropriate where, for example, the Court has patently

misunderstood a party, or has made a decision outside the adversarial issues presented to the Court

by the parties, or has made an error not of reasoning but of apprehension.” Kapila v. Grant

Thornton, LLP, No. 14-61194-CIV, 2017 WL 3638199, at *1 (S.D. Fla. Aug. 23, 2017) (quoting

Z.K. Marine Inc. v. M/V Archigetis, 808 F. Supp. 1561, 1563 (S.D. Fla. 1992) (internal quotation

marks omitted). A motion for reconsideration “is not an opportunity for the moving party . . . to




1
  The Court notes in addition that Defendants D’Amours and Maria De Luca have moved to set aside the
clerk’s defaults entered against them. ECF No. [23].


                                                    2
                                                              Case No. 19-cv-60079-BLOOM/Valle


instruct the court on how the court ‘could have done it better’ the first time.” Hood, 300 F. App’x

at 700 (citation omitted).

       The Motion fails to address any of the three potential grounds justifying reconsideration

and therefore fails to set forth any ground warranting reconsideration. Moreover, where there are

multiple defendants and allegations of joint and several liability, as in this case, see ECF No. [1]

¶ 75, judgment should not be entered until all of the defendants have defaulted, or until the case

has been adjudicated as to all defendants. See Frow v. De La Vega, 82 U.S. 552, 554 (1872) (“[I]f

the suit should be decided against the complainant on the merits, the bill will be dismissed as to

all the defendants alike—the defaulter as well as the others. If it be decided in the complainant’s

favor, he will then be entitled to a final decree against all. But a final decree on the merits against

the defaulting defendant alone, pending the continuance of the cause, would be incongruous and

illegal.”); 10A Charles Alan Wright and Arthur R. Miller, FEDERAL PRACTICE AND PROCEDURE §

2690 (3d ed. 1998); see also Gulf Coast Fans, Inc. v. Midwest Elecs. Imp., Inc., 740 F.2d 1499,

1512 (11th Cir. 1984).

       Accordingly, Plaintiff’s Motion for Reconsideration, ECF No. [22], is DENIED.

       DONE AND ORDERED in Chambers at Miami, Florida, on April 16, 2019.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                                  3
